Exhibit 10.1

FAIR ISAAC CORPORATION

TRANSITION AGREEMENT

WITH MARK N. GREENE

THIS TRANSITION AGREEMENT (the “Agreement”) is made and entered into as of
January 24, 2012 (the “Effective Date”) by and between Fair Isaac Corporation, a
Delaware corporation (the “Company”), and Mark N. Greene, a resident of
Minnesota (“Greene”).

BACKGROUND

A. Greene began his employment with the Company in February 2007 and will serve
as the Company’s Chief Executive Officer through January 26, 2012, the date on
which the parties have agreed to end Greene’s service as the Company’s Chief
Executive Officer.

B. The Company and Greene entered into a letter agreement dated February 13,
2007, which was subsequently amended on June 30, 2008 (the “Letter Agreement”).

C. The Company and Greene entered into an Indemnification Agreement dated
February 14, 2007 (the “Indemnification Agreement”).

D. The Company and Greene entered into a Proprietary Information and Inventions
Agreement dated February 14, 2007 (the “PIIA”).

E. The Company and Greene entered into an Amended and Restated Management
Agreement dated June 30, 2008 (the “Management Agreement”).

F. As of the Effective Date, Greene holds options to purchase shares of common
stock of the Company and holds restricted stock unit awards, pursuant to written
option agreements and restricted stock unit agreements, as applicable (the
“Equity Awards”), as summarized in the attached Exhibit A to this Agreement.

G. Greene has announced his retirement from the Company as its Chief Executive
Officer effective as of January 26, 2012.

H. At the Company’s request, Greene shall remain employed with the Company as
Advisory Council Chair commencing as of January 27, 2012 (the “Appointment
Date”) until January 26, 2013 (the “Separation Date”), or until earlier
terminated in accordance with subparagraph 2(d) below, to provide services to
the Company under the terms of this Agreement in order to facilitate a smooth
transition for the Company.

I. The parties intend to mutually conclude their employment relationship
amicably, but mutually recognize that such a relationship may give rise to
potential claims or liabilities.

J. The parties desire to resolve all issues now in dispute between them and have
agreed to a full settlement of such issues.

NOW THEREFORE, in consideration of the mutual promises and provisions contained
in this Agreement, the First Release and the Second Release (defined and
referred to below), the parties, intending to be legally bound, agree as
follows:



--------------------------------------------------------------------------------

AGREEMENT

1. Retirement; Transition Term. Greene hereby confirms his retirement from the
Company as its Chief Executive Officer and as an officer of any of the Company’s
subsidiaries and affiliates effective as of January 26, 2012. Greene further
hereby confirms his resignation as an employee of the Company and any of its
subsidiaries and affiliates effective as of the Separation Date or such earlier
date if Greene’s employment is terminated before the Separation Date in
accordance with subparagraph 2(d) below. Greene further hereby confirms his
resignation as a member of the Board of Directors of the Company (the “Board”)
effective immediately prior to the Company’s 2012 Annual Meeting of Stockholders
currently scheduled for February 7, 2012 (and the parties agree and acknowledge
that Greene will not stand for reelection to the Board, nor be nominated to the
Board, at such Annual Meeting). Greene’s employment with the Company will
automatically terminate effective as of the Separation Date, unless earlier
terminated in accordance with subparagraph 2(d) below. The period of Greene’s
employment hereunder is referred to in this Agreement as the “Transition Term”.
Except as otherwise provided herein, Greene may not have any other employment or
engage in any other business venture during the Transition Term unless Greene
obtains prior written approval from the Chair of the Board and the Company’s
Chief Executive Officer.

2. Employment Terms During the Transition Term.

(a) Scope of Engagement. Subject to the terms and conditions of this Agreement,
Greene agrees to remain in the employ of the Company, and the Company agrees to
continue Greene’s employment, for the duration of the Transition Term. As of the
Appointment Date and for the remainder of the Transition Term, Greene’s title
will be Advisory Council Chair. In this role, Greene will report directly to the
Company’s Chief Executive Officer, and Greene will be responsible for providing
such transition assistance and for special project matters as may be reasonably
requested by the Company’s Chief Executive Officer from time to time (which
Greene may perform from the location of his choosing). The Company will provide
Greene with reasonable notice if Greene is required to travel to the Company’s
headquarters and other Company locations from time to time to provide the
services described above. Greene agrees to serve the Company faithfully and to
the best of his ability during the Transition Term. Greene may participate in
charitable activities and personal investment activities to a reasonable extent,
and Greene may serve as a director of business and civic organizations as
approved by the Board, so long as such activities and directorships do not
interfere with the performance of Greene’s duties and responsibilities to the
Company under this Agreement.

(b) Pay and Benefits. From the Effective Date through the Appointment Date, the
Company will pay Greene a base salary for services performed at the annualized
rate of $675,000.00, the annualized rate in effect immediately before the
Effective Date, subject to normal withholdings and payable in accordance with
the Company’s normal payroll practices. As of the Appointment Date and during
the remainder of the Transition Term, the Company will pay Greene a base salary
for services performed at the annualized rate of $250,000.00, subject to normal
withholdings and payable in accordance with the Company’s normal payroll
practices. In addition, during the Transition Term Greene will be eligible to
participate in such employee benefit plans and programs for which he may be
eligible and in which he participated immediately before the Effective Date,
pursuant to the terms and conditions of such plans; provided, however, that
Greene shall not be eligible for any incentive, bonus, option or other
compensation award for the Company’s fiscal year 2012. The benefits plans and
programs of the Company may be modified or terminated by the Company in its
discretion provided that any modification or termination will be generally
applicable to similarly situated employees of the Company. Greene agrees that he
will not accrue additional vacation leave during the Transition Term and Greene
further agrees that he will use all vacation time accrued during his employment
such that he will not be entitled to any payment for accrued and unused vacation
leave upon conclusion of the Transition Term.

(c) Expenses. The Company shall reimburse Greene for all reasonable and
necessary out-of-pocket business, travel and entertainment expenses incurred by
him in the performance of his duties and responsibilities for the Company during
the Transition Term, subject to the Company’s normal policies and procedures for
expense verification and documentation.

 

2



--------------------------------------------------------------------------------

(d) Early Termination. Notwithstanding anything in this Agreement to the
contrary, Greene’s employment hereunder may be terminated before the Separation
Date (i) by Greene at any time and for any reason, (ii) by the Company for Cause
(as defined below), (iii) by the Company for any reason following an Event (as
such term is defined in the Management Agreement), (iv) by the Company due to
disability for which Greene is qualified for benefits under the Company’s group
long-term disability program, or (v) because of Greene’s death. In the event of
termination of Greene’s employment before the Separation Date because of any of
the foregoing reasons, the Company’s only obligation hereunder shall be to pay
such compensation and provide such benefits as are earned by Greene through the
date of termination of employment. Upon termination of Greene’s employment for
any reason (including upon the Separation Date), Greene shall promptly resign
any and all positions Greene then holds as officer or director of the Company or
any of its affiliates.

(e) Cause Definition. For purposes of this Agreement, “Cause” means a
determination in good faith by the Board of the existence of one or more of the
following: (i) commission by Greene of any act constituting a felony; (ii) any
intentional and/or willful act of fraud or material dishonesty by Greene related
to, connected with or otherwise affecting Greene’s employment with the Company,
or otherwise likely to cause material harm to the Company or its reputation; or
(iii) a material breach by Greene of the Company’s material policies or codes of
conduct or of Greene’s material obligations under this Agreement, the PIIA or
other agreement between Greene and the Company, which breach has not been cured
within fifteen (15) days after written notice thereof to Greene from the
Company.

(f) Coordination With Management Agreement. The parties agrees that (i) if any
Event shall occur during the Term (as such term is defined in the Management
Agreement), and the employment of Greene with the Company is voluntarily or
involuntarily terminated under circumstances specified in Section 2(a) of the
Management Agreement, then Greene shall be eligible to receive from the Company
or its successor the benefits under Section 2 of the Management Agreement in
accordance with the terms of the Management Agreement; and (ii) neither Greene’s
notice of resignation effective as of the Separation Date, nor his resignation
effective as of the Separation Date, both in accordance with paragraph 1,
constitute an involuntary termination or resignation for Good Reason (as such
term is defined in the Management Agreement), or otherwise triggers any payments
or benefits, under the Management Agreement or the Letter Agreement.

3. Equity Awards. Greene acknowledges and agrees that the spreadsheet set forth
as Exhibit A is an accurate list of all option grants and equity-based awards
received by Greene during his employment with the Company prior to the Effective
Date, and that he has no other equity or equity-based compensation rights with
respect to the Company or any affiliate. The Equity Awards shall continue to be
governed by the terms and conditions set forth in the applicable written stock
option and restricted stock unit agreements.

4. First and Second Release by Greene. At the same time Greene signs this
Agreement, he also will sign a release in the form attached to this Agreement as
Exhibit B (the “First Release”), in favor of the Company and its affiliates,
divisions, subsidiaries, committees, trustees, directors, officers, employees,
agents, predecessors, successors, and assigns. If on or within twenty-one
(21) days after the Separation Date (provided Greene’s employment is not
terminated early under subparagraph 2(d) above before the Separation Date)
Greene executes a second release in the form attached to this Agreement as
Exhibit C (the “Second Release”) and satisfies the other conditions identified
in subparagraph 5(b) below, then Greene will be eligible for the additional
consideration as set out in subparagraph 5(a) below. This Agreement will not be
interpreted or construed to limit the First Release or the Second Release in any
manner. The existence of any dispute related to the interpretation of this
Agreement or the alleged breach of this Agreement will not nullify or otherwise
affect the validity or enforceability of the First Release or the Second
Release.

 

3



--------------------------------------------------------------------------------

5. Retention Consideration.

(a) Retention Pay and Benefits. If Greene’s employment is not terminated early
under subparagraph 2(d) above before the Separation Date, then Greene’s
employment with the Company shall end as of the Separation Date and, subject to
the conditions identified below, the Company will (1) pay Greene as retention
pay an amount equal to two (2) times the sum of (A) Greene’s annual base salary
at the post-Appointment Date rate identified in subparagraph 2(b) above
($250,000.00) plus (B) the annual incentive bonus last paid to Greene preceding
the Effective Date ($310,000.00), payable in a lump sum on the sixtieth
(60th) day after the Separation Date, and (2) provided Greene (and, if
applicable, Greene’s eligible dependents), completes and returns the forms
necessary to elect COBRA continuation coverage to the COBRA administrator for
the group health plan in which Greene participates as of the Separation Date,
provide Greene (and, if applicable, Greene’s eligible dependents) with COBRA
continuation coverage at no cost to Greene, for a period of eighteen (18) months
following the effective date of termination of Greene’s employment, provided
Greene remains eligible for COBRA; provided that such continuation coverage will
be provided only with respect to Greene’s base medical, dental, vision and
Employee Assistance Program coverage under the group health plan in which Greene
receives COBRA continuation coverage (and in Minnesota only, this applies to
basic life insurance coverage), and shall not apply to any medical expense
reimbursement account, dental care plan, vision care plan, or other arrangement
for which Greene may be entitled to COBRA continuation coverage.

(b) Conditions. Payment by the Company of any retention pay or premium
reimbursements under subparagraph 5(a) will be conditioned upon Greene
(1) signing and not revoking the Second Release in accordance with paragraph 4,
(2) complying with Greene’s obligations under this Agreement, the PIIA or any
other agreement between Greene and the Company then in effect, and
(3) cooperating with the Company in the transition of Greene’s duties.

6. Confidential Information. Greene acknowledges entering into the PIIA and
hereby reaffirms his commitments and obligations under the PIIA. Nothing in this
Agreement is intended to modify, amend, cancel or supersede the PIIA in any
manner.

7. Non-Solicitation. During the Transition Term, and for a period of twelve
(12) consecutive months from and after conclusion of the Transition Term, Greene
shall not, directly or indirectly, (a) solicit, request, advise, induce or
influence any person who is then employed or engaged by the Company (as an
agent, employee, independent contractor, or in any other capacity), or any
successor thereto, or who was an employee of the Company, or any successor
thereto, at any time during Greene’s employment with the Company or the six
(6) month period immediately preceding the termination of Greene’s employment,
in any manner or capacity, to terminate his or her employment, agency or
relationship with the Company, or any successor thereto; or (b) solicit or sell
any product or service competitive with any Company product or service to any
customer or prospective customer of the Company that Greene solicited or sold
to, or had direct or supervisory responsibility for soliciting or selling to,
during the 24-month period immediately preceding the termination of Greene’s
employment with the Company, or about which Greene has knowledge of proprietary
information (as that term is defined in the PIIA); or (c) divert or take away,
or attempt to divert or take away, or solicit or attempt to solicit, any current
or potential customer, supplier or other business contact of the Company
(whether or not Greene directly solicited such customer during Greene’s
employment) to cancel, curtail, or otherwise adversely change its relationship
with the Company, in any manner or capacity, including without limitation as a
proprietor, principal, agent, partner, officer, director, stockholder, employee,
member of any association, consultant or otherwise.

8. Confidentiality.

(a) General Standard. The provisions of this Agreement, the First Release and
the Second Release (collectively “Confidential Transition Information”) will be
treated by Greene and the Company as confidential. Accordingly, Greene and the
Company will not disclose Confidential Transition Information to anyone at any
time, except as provided in subparagraph 8(b) below.

 

4



--------------------------------------------------------------------------------

(b) Exceptions.

(i) It will not be a violation of this Agreement for Greene to disclose
Confidential Transition Information to his immediate family, his attorneys, his
accountants or tax advisors, or his financial planners. It will not be a
violation of this Agreement for the Company to disclose Confidential Transition
Information to its directors, officers, employees or agents in the course of
performing their responsibilities for the Company, or as otherwise necessary for
legitimate business purposes.

(ii) It will not be a violation of this Agreement for Greene to inform Company
employees who ask him about employment opportunities outside the Company that
the terms of subparagraph 7(a) of this Agreement preclude him from engaging in
certain activities that could interfere with their employment with the Company.

(iii) It will not be a violation of this Agreement for Greene to inform
prospective future employers or partners about Greene’s post employment
restrictions and continuing obligations to the Company.

(iv) It will not be a violation of this Agreement for Greene or the Company to
disclose Confidential Transition Information pursuant to a legally enforceable
subpoena, deposition notice, or other legal process, so long as before any
disclosure is made, such party first notifies the other party and provides such
other party with sufficient time to seek a protective order with respect to such
Confidential Transition Information.

(v) It will not be a violation of this Agreement for Greene or the Company to
disclose Confidential Transition Information in reports to governmental agencies
as required by law, including but not limited to disclosure as required by
federal securities laws and regulations or to any federal or state tax or
securities regulator.

9. Records, Documents, and Property. Greene acknowledges and represents that he
will deliver to the Company on or before the conclusion of the Transition Term
any and all Company records and any and all Company property in his possession
or under his control, including without limitation, manuals, books, blank forms,
documents, letters, memoranda, notes, notebooks, reports, printouts, computer
disks, computer tapes, data, tables, or calculations and all copies thereof,
documents that in whole or in part contain any trade secrets or confidential,
proprietary, or other secret information of the Company and all copies thereof,
and keys, access cards, access codes, source codes, passwords, credit cards,
personal computers, telephones, and other electronic equipment belonging to the
Company. Nothing in this paragraph 9 is intended to preclude Greene from keeping
his personal possessions located on the Company’s premises documents that are
related solely to his compensation, benefits, rights, and other perquisites of
being an officer and/or employee of the Company and/or its subsidiaries.

10. Indemnification. The Company will indemnify Greene in connection with
Greene’s status, duties and responsibilities for the Company, as set out in the
Indemnification Agreement, which Greene and the Company signed in connection
with Greene’s initial employment with the Company.

11. Cooperation.

(a) Agreement to Assist and Cooperate. At the Company’s reasonable request and
upon reasonable notice, Greene will, from time to time, timely execute and
deliver such acknowledgements, instruments, certificates, and other ministerial
documents (including without limitation, certification as to specific actions
performed by Greene in his capacity as an officer of the Company) as may be
necessary or appropriate to formalize and complete the applicable corporate
records. In addition, at the Company’s reasonable request and upon reasonable
notice, Greene will, from time to time, discuss and consult with the Company
regarding business matters that he was directly and substantially involved with
while employed by or otherwise providing services to the Company.

 

5



--------------------------------------------------------------------------------

(b) Claims Involving the Company. Greene agrees that he will, at any future
time, be available upon reasonable notice from the Company, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that Greene has or may have
knowledge of by virtue of his employment by or service to the Company or any
related entity. In performing his obligations under this subparagraph 11(b) to
testify or otherwise provide information, Greene will honestly, truthfully,
forthrightly, and completely provide the information requested. Greene will
comply with this Agreement upon notice from the Company that the Company or its
attorneys believe that his compliance would be helpful in the resolution of an
investigation or the prosecution or defense of claims. In the event that the
Company requires Greene’s services under subparagraphs 11(a) or 11(b) following
the conclusion of the Transition Term, the Company shall compensate Greene for
such additional services at the hourly rate of $300.00, except that Greene shall
not be compensated for his actual time spent testifying either at a trial or in
a deposition. In addition, the Company will reimburse Greene for all reasonable
out-of-pocket expenses for his services under subparagraphs 11(a) or 11(b).

12. Non-disparagement. Greene will not malign, defame, or disparage the
reputation, character, image, products, or services of the Company, or the
reputation or character of the Company’s directors, officers, employees, or
agents. The Company (by and through the current members of the Company’s Board
of Directors and the current executive officers of the Company) will not at any
time disparage, defame or besmirch the reputation, character or image of Greene.
It shall not be considered disparagement and nothing in this Agreement is
intended to prevent or interfere with any party making any required or
reasonable communications with, or providing information to, any governmental,
law enforcement, or stock exchange agency or representative, or in connection
with any governmental investigation, court, administrative or arbitration
proceeding.

13. Taxes. The Company may take such action as it deems appropriate to insure
that all applicable federal, state, city and other payroll, withholding, income
or other taxes arising from any compensation, benefits or any other payments
made pursuant to this Agreement, and in order to comply with all applicable
federal, state, city and other tax laws or regulations, are withheld or
collected from Greene. This Agreement is intended to satisfy or be exempt from
the requirements of Section 409A(a)(2), (3) and (4) of the Internal Revenue Code
of 1986, as amended including current and future guidance and regulations
interpreting such provisions. In the event Greene becomes eligible for payment
of any amounts pursuant to Section 2(a) of the Management Agreement, Section 3
of the Management Agreement entitled “Certain Reduction of Payments by the
Company,” shall continue to apply in accordance with the terms of the Management
Agreement. Greene acknowledges and agrees that the Company has made no
assurances or representations to him regarding the tax treatment of any
consideration provided for in this Agreement and that the Company has advised
him to obtain his own personal tax advice. Except for any tax amounts withheld
by the Company from the payments or other consideration hereunder and any
employment taxes required to be paid by the Company, Greene shall be responsible
for payment of any and all taxes owed in connection with the consideration
provided for in this Agreement.

14. Time to Consider Agreement and the First Release. Greene understands that he
may take twenty-one (21) calendar days after the date he receives this Agreement
and the First Release to decide whether to sign this Agreement and the First
Release. Greene represents that if he signs this Agreement and the First Release
before the expiration of the twenty-one (21) day period, it is because he has
decided that he does not need any additional time to decide whether to sign this
Agreement and the First Release.

15. Right to Rescind or Revoke. Greene understands that he has the right to
rescind or revoke this Agreement and the First Release for any reason within
fifteen (15) calendar days after he signs them. Greene understands that this
Agreement and the First Release will not become effective or enforceable unless
and until Greene has not rescinded them and the applicable rescission period has
expired. Greene understands that if he rescinds or revokes this Agreement or the
First Release, the rescission must be in writing and hand-delivered or mailed to
the Company in the manner set forth in the First Release.

 

6



--------------------------------------------------------------------------------

16. Full Compensation. Except as otherwise provided herein or in the First
Release or in the Second Release, Greene acknowledges and understands that the
payments made and other consideration provided by the Company under this
Agreement will fully compensate Greene for and extinguish any and all of the
potential claims Greene is releasing in the First Release and the Second
Release, including without limitation, his claims for attorneys’ fees and costs
and any and all claims for any type of legal or equitable relief.

17. No Admission of Wrongdoing. Greene and the Company each understand and agree
that this Agreement does not constitute an admission that the Company has
violated any local ordinance, state or federal statute, or principle of common
law, that any party has engaged in any unlawful or improper conduct, or that
either party has been treated unfairly. Greene will not characterize this
Agreement as an admission that the Company has engaged in any unlawful or
improper conduct or treated Greene unfairly.

18. Legal Representation. Greene acknowledges that he has been advised by the
Company to consult with his own attorney before executing this Agreement, the
First Release and the Second Release and that he has done so. Greene further
acknowledges that he has had a full opportunity to consider this Agreement, the
First Release and the Second Release, that he has had a full opportunity to ask
any questions that he may have concerning this Agreement, the First Release and
the Second Release, or the settlement of any potential claims against the
Company, and that he has not relied upon any statements or representations made
by the Company or its attorneys, written or oral, other than the statements and
representations that are explicitly set forth in this Agreement and the
documents referenced herein.

19. Assignment and Successors. The rights and obligations of the Company under
this Agreement shall inure to the benefit of Greene and the Company and shall be
binding upon the successors and assigns of the Company. Greene may not assign
this Agreement or any rights or obligations hereunder. Any purported or
attempted assignment or transfer by Greene of this Agreement or any of Greene’s
duties, responsibilities, or obligations hereunder shall be void. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of its business and/or
assets to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

20. Notices. For purposes of this Agreement, notices provided in this Agreement
shall be in writing and shall be deemed to have been given when personally
served, sent by courier or mailed by United States registered or certified mail,
return receipt requested, postage prepaid, to the last known residence address
of Greene as stated in the employment records of the Company with a copy to
Greene’s counsel: Katten Muchin Rosenman LLP, 575 Madison Avenue, New York, NY
10022, Attention: Robert Smith, Esq., or, in the case of the Company, to its
principal office, to the attention of the Company’s General Counsel, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

21. Construction and Severability. The validity, interpretation, performance,
and enforcement of this Agreement shall be governed by the laws of the State of
Minnesota without regard to conflicts-of-laws provisions that would require
application of any other law. In the event any provision of this Agreement shall
be held illegal or invalid for any reason, said illegality or invalidity will
not in any way affect the legality or validity of any other provision hereof. It
is the intention of the parties hereto that the Company be given the broadest
possible protection respecting its confidential information and trade secrets;
and respecting competition and solicitation of employees by Greene during and
following the Transition Term.

22. Remedies.

(a) Remedies. Greene acknowledges that it would be difficult to fully compensate
the Company for monetary damages resulting from any breach by him of the
provisions paragraphs 6, 7, 8 or 9 of this Agreement. Accordingly, in the event
of any actual or threatened breach of any such provisions, the Company shall, in
addition to any other remedies it may have, be entitled to injunctive and other
equitable relief to enforce such provisions, and such relief may be granted
without the necessity of proving actual monetary damages.

 

7



--------------------------------------------------------------------------------

(b) Jurisdiction and Venue. Greene and the Company consent to jurisdiction of
the courts of the State of Minnesota and/or the federal district courts,
District of Minnesota, for the purpose of resolving all issues of law, equity,
or fact arising out of or in connection with this Agreement. Any action
involving claims of a breach of this Agreement, the First Release or the Second
Release shall be brought solely in such courts. Each party consents to personal
jurisdiction over such party in the state and/or federal courts of Minnesota and
hereby waives any defense of lack of personal jurisdiction. Venue, for the
purpose of all such suits commenced in state court, shall be in Hennepin County,
State of Minnesota.

23. Entire Agreement. This Agreement sets forth the entire agreement between the
Company and Greene with respect to his employment by the Company, the
termination of such employment, and the Transition Term and supersedes and all
prior discussions, agreements and negotiations between the Company and Greene
related to such subject matter, including the Letter Agreement. There are no
undertakings, covenants, or commitments other than as set forth in this
Agreement, the First Release, the Second Release, the written agreements
applicable to the Equity Awards, the PIIA, the Management Agreement, and any
qualified employee benefit plans sponsored by the Company in which Greene is a
participant. This Agreement may not be altered or amended, except by a writing
executed by the party against whom such alteration or amendment is to be
enforced.

24. Counterparts. This Agreement may be simultaneously executed in any number of
counterparts, and such counterparts executed and delivered, each as an original,
shall constitute but one and the same instrument.

25. Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only, and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

26. Survival. The parties expressly acknowledge and agree that the provisions of
this Agreement which by their express or implied terms extend beyond the
termination of Greene’s employment hereunder, including without limitation
paragraphs 6, 7, 8 and 9 of this Agreement shall continue in full force and
effect, notwithstanding the conclusion of the Transition Term. In addition, the
representations and warranties contained herein shall survive the execution and
delivery hereof and the consummation of the transactions contemplated hereby.

27. Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof, or the exercise of any other right or
remedy granted hereby or by any related document or by law. No single or partial
waiver of rights or remedies hereunder, nor any course of conduct of the
parties, shall be construed as a waiver of rights or remedies by either party
(other than as expressly and specifically waived). Any waiver of rights or
obligations hereunder shall be in writing signed by the waiving party.

28. No Mitigation. Greene shall not be required to mitigate the amount of any
payment or other benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this Agreement be reduced by any compensation earned by Greene as a result of
his employment by another employer after the conclusion of the Transition Term.

[signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have signed this Transition Agreement as of the
date set forth above.

 

FAIR ISAAC CORPORATION     MARK N. GREENE By:  

/s/ Margaret L. Taylor

   

/s/ Mark N. Greene

  Margaret (Peggy) Taylor     Signature   Compensation Committee Chair    

 

9



--------------------------------------------------------------------------------

Exhibit A

SUMMARY OF STOCK OPTION AND RESTRICTED STOCK UNIT HOLDINGS AS OF JANUARY 24,
2011

 

Grant Number

  

Plan

  

Type

  

Grant

Date

  

Shares

  

Exercise Price

  

Shares
Exercisable

  

Unvested
Shares/Units

009395    1992    Options    2/14/2007    125,000    $39.6200    125,000    0
RU0197    1992    Units    2/14/2007    41,667    $0.0000    0    0 009442   
1992    Options    12/18/2007    112,500    $34.2600    112,500    0 RU0241   
1992    Units    12/18/2007    12,500    $0.0000    0    0 RU009603    1992   
Units    7/8/2008    15,000    $0.0000    0    3,750 009541    1992    Options
   12/18/2008    103,126    $14.1600    77,345    25,781 RU009665    1992   
Units    12/18/2008    11,458    $0.0000    0    2,864 009593    1992    Options
   12/18/2009    112,500    $20.3100    56,250    56,250 RU009828    1992   
Units    12/18/2009    12,500    $0.0000    0    6,250 009664    1992    Options
   12/13/2010    131,251    $24.0300    32,813    98,438 RU010117    1992   
Units    12/13/2010    14,583    $0.0000    0    7,291

 

(1) All awards listed in Exhibit A vest ratably over four years such than
one-fourth of each initial grant vests on each anniversary of the grant date.

(2) If established fiscal year 2012 performance targets are achieved, those
remaining unvested restricted stock units granted on December 13, 2010 and
reflected in Exhibit A, which would have otherwise been subject to time-based
vesting in 2013 and 2014, will be subject to accelerated vesting on December 13,
2012.



--------------------------------------------------------------------------------

Exhibit B

Exhibit B

FIRST RELEASE BY MARK N. GREENE

Definitions. I intend all words used in this First Release by Mark N. Greene
(“Release”) to have their plain meanings in ordinary English. Specific terms
that I use in this Release have the following meanings:

 

  A. I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.

 

  B. FICO means Fair Isaac Corporation, any company related to Fair Isaac
Corporation. in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Fair Isaac Corporation.

 

  C. Company means FICO; the present and past officers, directors, committees,
shareholders, and employees of FICO; any company providing insurance to FICO in
the present or past; any employee benefit plan sponsored or maintained by FICO
(other than multiemployer plans) and the present and past fiduciaries of such
plans; the attorneys for FICO; and anyone who acted on behalf of FICO or on
instructions from FICO.

 

  D. Agreement means the Transition Agreement between FICO and me that I am
executing on the same date on which I execute this Release, including all of the
documents attached to the Agreement.

 

  E. My Claims mean all of my rights that I now have to any relief of any kind
from the Company, whether I now know about such rights or not, including without
limitation:

 

  1. all claims arising out of or relating to my employment with FICO or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Fair Credit Reporting Act, the
Equal Pay Act, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act, the Minnesota Human Rights Act, the Minneapolis Civil
Rights Ordinance, and workers’ compensation non-interference or non-retaliation
statutes (such as Minn. Stat. § 176.82);

 

  4. all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

Exhibit B-1



--------------------------------------------------------------------------------

  5. all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
and expense reimbursements;

 

  6. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  7. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any claims for breach of the Agreement; any rights that I may have under the
Management Agreement and/or my stock option and restricted stock unit
agreements; any rights I may have to indemnification from FICO under the
Indemnification Agreement (as defined in the Agreement); or any claims I may
have for accrued benefits under any employee benefit plan sponsored by the
Company in which I am a participant.

Agreement to Release My Claims. I will receive consideration from FICO as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that such consideration includes valuable
consideration in addition to anything of value that I would be entitled to
receive from FICO if I did not sign this Release or if I rescinded this Release.
In exchange for that consideration I give up and release all of My Claims. I
will not make any demands or claims against the Company for compensation or
damages relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims.

Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.

Period to Consider the Release. I understand that I have 21 days from the day
that I receive this Release, not counting the day upon which I receive it, to
consider whether I wish to sign this Release. If I sign this Release before the
end of the 21-day period, it will be my voluntary decision to do so because I
have decided that I do not need any additional time to decide whether to sign
this Release. I also agree that any changes made to this Release or to the
Agreement before I sign it, whether material or immaterial, will not restart the
21-day period.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within the 21day period that I have to consider this Release.
To rescind my acceptance, I must deliver a written, signed statement that I
rescind my acceptance to FICO by hand or by mail within the 15-day rescission
period. All deliveries must be made to FICO at the following address:

SVP, Chief HR Officer

FICO

901 Marquette Avenue

Suite 3200

Minneapolis, MN 55402

 

Exhibit B-2



--------------------------------------------------------------------------------

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; (2) properly addressed
to FICO at the address stated above; and (3) sent by certified mail, return
receipt requested.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

Dated:                     

                                                             
                                         
                                           

Mark N. Greene

 

Exhibit B-3



--------------------------------------------------------------------------------

Exhibit C

SECOND RELEASE BY MARK N. GREENE

Definitions. I intend all words used in this Second Release by Mark N. Greene
(“Release”) to have their plain meanings in ordinary English. Specific terms
that I use in this Release have the following meanings:

 

  A. I, me, and my include both me and anyone who has or obtains any legal
rights or claims through me.

 

  B. FICO means Fair Isaac Corporation, any company related to Fair Isaac
Corporation. in the present or past (including without limitation, its
predecessors, parents, subsidiaries, affiliates, joint venture partners, and
divisions), and any successors of Fair Isaac Corporation.

 

  C. Company means FICO; the present and past officers, directors, committees,
shareholders, and employees of FICO; any company providing insurance to FICO in
the present or past; any employee benefit plan sponsored or maintained by FICO
(other than multiemployer plans) and the present and past fiduciaries of such
plans; the attorneys for FICO; and anyone who acted on behalf of FICO or on
instructions from FICO.

 

  D. Agreement means the Transition Agreement between FICO and me that I
executed on January 24, 2012, including all of the documents attached to the
Agreement.

 

  E. My Claims mean all of my rights that I now have to any relief of any kind
from the Company, including without limitation:

 

  1. all claims arising out of or relating to my employment with FICO or the
termination of that employment;

 

  2. all claims arising out of or relating to the statements, actions, or
omissions of the Company;

 

  3. all claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, the Age Discrimination
in Employment Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Fair Credit Reporting Act, the
Equal Pay Act, the Worker Adjustment and Retraining Notification Act, the Family
and Medical Leave Act, the Minnesota Human Rights Act, the Minneapolis Civil
Rights Ordinance, and workers’ compensation non-interference or non-retaliation
statutes (such as Minn. Stat. § 176.82);

 

  4. all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;

 

  5. all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay,
and expense reimbursements;

 

Exhibit C-1



--------------------------------------------------------------------------------

  6. all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and

 

  7. all claims for attorneys’ fees, costs, and interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any claims for breach of the Agreement; any rights that I may have under the
Management Agreement and/or my stock option and restricted stock unit
agreements; any rights I may have to indemnification from FICO under the
Indemnification Agreement (as defined in the Agreement); or any claims I may
have for accrued benefits under any employee benefit plan sponsored by the
Company in which I am a participant.

Agreement to Release My Claims. I will receive consideration from FICO as set
forth in the Agreement if I sign and do not rescind this Release as provided
below. I understand and acknowledge that such consideration includes valuable
consideration in addition to anything of value that I would be entitled to
receive from FICO if I did not sign this Release or if I rescinded this Release.
In exchange for that consideration I give up and release all of My Claims. I
will not make any demands or claims against the Company for compensation or
damages relating to My Claims. The consideration that I am receiving is a fair
compromise for the release of My Claims.

Additional Agreements and Understandings. Even though FICO will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.

Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.

Period to Consider this Release. I understand that I have 21 days after my
Separation Date (as defined in the Agreement and provided my employment with
FICO ended on the Separation Date) to consider whether I wish to sign this
Release. If I sign this Release before the end of the 21-day period, it will be
my voluntary decision to do so because I have decided that I do not need any
additional time to decide whether to sign this Release. I also agree that any
changes made to this Release or to the Agreement before I sign it, whether
material or immaterial, will not restart the 21-day period. I understand and
agree that I may not sign this Release prior to my Separation Date.

My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it.

Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FICO
by hand or by mail within the 21-day period that I have to consider this
Release. To rescind my acceptance, I must deliver a written, signed statement
that I rescind my acceptance to FICO by hand or by mail within the 15-day
rescission period. All deliveries must be made to FICO at the following address:

SVP, Chief HR Officer

FICO

901 Marquette Avenue

Suite 3200

Minneapolis, MN 55402

 

Exhibit C-2



--------------------------------------------------------------------------------

If I choose to deliver my acceptance or the rescission of my acceptance by mail,
it must be (1) postmarked within the period stated above; (2) properly addressed
to FICO at the address stated above; and (3) sent by certified mail, return
receipt requested.

Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims.

My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FICO. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FICO be paid to any other person are
now in effect.

I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

Dated:                     

                                                             
                                         
                                           

Mark N. Greene

 

Exhibit C-3